A special venire was asked for and directed to be issued, under which one hundred jurors were summoned. As each juror came to the book he was challenged by the defendant for cause, and in each case the cause assigned was, that the juror was not indifferent between the State and the prisoner, for that he had formed and expressed the opinion that the prisoner was guilty. By the consent of parties, the Court was permitted to act as trier. Several of the jurors, on being sworn, stated that they had formed and expressed the opinion that the defendant was guilty, but on further examination, they said that this was from rumor only, and that they could listen to the evidence and give the defendant a fair trial, notwithstanding the expression of such opinion. The juror was found indifferent by the Court, and tendered to the prisoner, who peremptorily challenged him. This ruling was excepted to by the counsel for the prisoner.
Several of the names of the panel jurors were placed in the hat to be drawn, the surnames were written in full, but the christian *Page 310 
names represented by their initials. No objection was made as these were placed in the hat, but when the names were drawn out, these persons were objected to by the prisoner, because their given names were not expressed in full. The Court overruled the objection, and the jurors being tendered, were challenged peremptorily. The prisoner's counsel excepted. The defendant also excepted that the act of Assembly, reducing the number of challenges from thirty five to twenty-three, was unconstitutional.
There was a verdict for the State. Judgment and appeal by the defendant.
Two of the objections made by the prisoner on his trial, and set forth by him in his bill of exceptions, have been properly abandoned by his counsel in the argument before us, and we shall not give them any further notice. The only objection upon which the counsel now relies is thus stated, "several of the names of the jurors were placed in the hat to be drawn, the surnames written in full, and the christian names represented by the initials: no objection was made to this, as the names were placed in the hat. When these names were drawn from the hat, to be tendered to the prisoner, his counsel objected that the christian names were not written in full, and therefore these persons could not be permitted to serve on the jury. The Court overruled the objection, and the defendant excepted." We are unable to perceive any force in the objection. The prisoner was not, by our law, entitled to a copy of the panel of the jurors summoned. He had no right to have the names of the jurors shown to him, or read to him, until they were called into the Court for the purpose of being drawn and tendered. He could then see the jurors themselves, and could not be mistaken as to their identity. Had he demanded, or requested, that the christian names should be called in full, instead of their initial *Page 311 
letters, the Court would, no doubt, have so ordered. But in the absence of any such demand or request, his objection to the initials could not avail him, because it did not appear that he was deceived as to the persons, or was at all prejudiced by the names not being written in full. The cases in England, where exceptions, taken in apt time to jurors, on account of variance in names, were sustained, were determined upon the effect of statutes which have no application to a case like the present. See Joy on Jurors (40 Law Lib. 102-178.) The objection was therefore properly overruled, and as we do not discover any error in the record, it must be so certified to the Court below, to the end that the sentence of the law may be pronounced upon the prisoner.
PER CURIAM,                           Judgment affirmed.